Citation Nr: 1437145	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted a private medical examination report, accompanied by a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).

In February 2014, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The service-connected bilateral hearing loss disability is shown to be productive of no worse than Level III acuity in the right ear and Level III acuity on the left.





CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the initial assignment of a disability rating following a grant of service connection.  As the January 2010 rating decision on appeal granted service connection for a bilateral hearing loss disability, the claim is now substantiated.  As such, the filing of a Notice of Disagreement as to these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claims file contains service treatment records, VA treatment records, post-service treatment records, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran was afforded VA examinations in September 2009 and May 2014.  The reports of these examinations reflect that the examiners conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria. 

The Veteran also presented testimony at a hearing in September 2011.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.

The Board notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The appellant has been accorded the opportunity to present evidence and argument in support of his claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence in this case does not show a need for staged ratings.

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the Veteran underwent a VA audiological examination in May 2014 which yielded the following results:




HERTZ



1000
2000
3000
4000
RIGHT
25
60
85
75
LEFT
35
65
75
80


The speech discrimination scores were 86 in the right ear and 88 in the left.  The average puretone threshold was 61 decibels in the right ear and 64 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level III in the right ear and level III for the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a 0 percent disability evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The Board notes that the findings from the May 2014 examination show that the Veteran's hearing loss is normal or warrants less than the previously rated 10 percent evaluation.  Although recent evidence shows some improvement in the condition, sustained improvement has not been definitively established.  38 CFR 3.344.  Therefore, the Veteran's rating for bilateral hearing disability will not be lowered at this time.

The Board reviewed all VA treatment records.  The records show the Veteran has continued to receive treatment for his bilateral hearing loss; however they do not show a worsening in the Veteran's bilateral hearing loss disability. 

The Board also notes that during the September 2011 hearing the Veteran submitted a private audiological examination report.  The private audiological report fails to state whether the Maryland CNC word test was used for speech discrimination testing.  Therefore, the testing results are inadequate for VA rating purposes.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider the results in its analysis. 

Moreover, the VA examination hearing test results from May2014 are considered to provide the best evidence of the severity of the service-connected bilateral hearing loss disability.

Thus, on this record, the Board finds that the service-connected bilateral hearing loss disability should continue to be rated as 10 percent disabling under Diagnostic Code 6100.

Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected disability are inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As discussed, there are higher ratings available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the referral for consideration of an extraschedular evaluation for the service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss disability is denied.




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


